Citation Nr: 0903248	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of left shoulder dislocation with 
arthritis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony at an October 2008 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.



FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's left 
shoulder disability has been manifested by complaints of pain 
with lifting, difficulty getting in and out of the bathtub, 
and inability to lay on his left side; objectively, the 
veteran's range of motion revealed flexion from 80 to 170 
degrees, abduction from 80 to 110 degrees, external rotation 
20 to 60 degrees, and internal rotation at 60 degrees.  An 
MRI showed severe glenohumeral and acromioclavicular joint 
arthrosis with no cartilage left in the shoulder joint and an 
intact rotator cuff.



CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for post-operative residuals of left shoulder 
dislocation with arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Codes 5003, 5200, 
5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the veteran in January 
2005, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had worsened.  Although no longer required, the 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the veteran 
in January 2005 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
veteran's daily life and employment.  In addition, the notice 
requirements of Dingess were not met, in that the letter did 
not specify how VA determines disability ratings and 
effective dates.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the veteran in May 2008 
providing him with the Rating Schedule provisions that would 
be used to evaluate his left shoulder disability, and 
advising him that the Board would consider evidence showing 
how his disabilities affect his employment and daily life.  A 
separate May 2008 letter to the veteran explained how VA 
determines disability rating and effective dates.  The claim 
was subsequently re-adjudicated in the August 2008 SSOC.  In 
addition, the March 2005 rating decision, October 2005 SOC, 
and August 2008 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  Thus, the Board finds that 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under 


the ordinary conditions of daily life, including employment.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against an adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability has been evaluated under the 
Schedule of Ratings for the Musculoskeletal System, at 
38 C.F.R. § 4.71a, which includes many diagnostic codes 
addressing specific disorders and anatomical parts.  Thus, 
only certain diagnostic codes will be relevant herein.  

Diagnostic Code (DC) 5003 provides that degenerative 
arthritis which is established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  

When there is some limitation of motion of the specific joint 
or joints involved which is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Limitation of motion of the arm is rated under DC 5201, which 
provides that, for the major extremity, a 20 percent rating 
is warranted for motion limited to the shoulder level, a 30 
percent rating is warranted for motion limited midway between 
the side and shoulder level, and a 40 percent rating is 
warranted for motion limited to 25 degrees from the side.  
For the minor extremity, a 20 percent rating is warranted for 
motion limited to the shoulder level and midway between the 
side and shoulder level, and a 30 percent rating is warranted 
for motion limited to 25 degrees from the side.  Normal 
shoulder flexion and abduction is from zero to 180 degrees, 
with shoulder level corresponding to 90 degrees.  Normal 
external and internal rotation of the shoulder is from zero 
to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

DC 5203 addresses impairment of the clavicle or scapula.  For 
both the major and minor extremities, a 20 percent rating is 
assigned in cases of dislocation of the clavicle or scapula, 
as well as where there is nonunion of the clavicle and 
scapula with loose movement, and a 10 percent rating is 
assigned where there is nonunion without loose movement and 
in cases of malunion.  

The Board also notes that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran contends he is entitled to 
an increased evaluation for his left shoulder disorder.  
Service connection was initially granted for this disability 
in a December 1968 rating decision, which awarded 0 percent, 
or a non-compensable evaluation, for left shoulder 
dislocation, effective from March 26, 1968, the date on which 
the veteran's claim for service connection was received.  
Next, a June 1975 rating decision increased the award to 20 
percent for post-operative residuals of left shoulder 
dislocation, effective from June 2, 1975, the date the 
veteran's claim for an increased evaluation was received.  
Finally, the veteran filed a claim in September 2004 
contending he is entitled to an evaluation in excess of 20 
percent based on his current disability level.  

By way of history, the veteran dislocated his left shoulder 
while in active service.  After separation from service, he 
dislocated his shoulder two more times, and subsequently 
underwent surgery, a modified Magnuson procedure, to repair 
the shoulder in October 1974 at Shore Memorial Hospital.  The 
operative report is included in the claims file.

For rating purposes, the Board notes that the veteran is 
right-handed, according to a January 2005 VA examination 
report and his October 2008 hearing testimony before the 
Board.  Thus, the left side-the side of the affected 
shoulder-is the "minor" side under the relevant diagnostic 
codes.  

The Board will now review the medical evidence to determine 
whether a rating in excess of 20 percent is warranted for the 
veteran's current left shoulder disability.

In December 2003, the veteran sought treatment at the 
Wilmington VA Medical Center (VAMC) for left shoulder pain 
that was on-and-off over the past 6 months.  He said the 
shoulder had performed well after his 1974 surgery, until 6 
months before.  In his current occupation as a painter, he 
often lifted 5-gallon cans of paint.  His shoulder pain 
recurred if he lay on his left side at night, and was stiff 
in the morning.  He stated that there were some pain free 
days.  Range of motion of the left shoulder was 110 degrees 
of flexion, 110 degrees of abduction, 20 degrees of external 
rotation, and internal rotation was hand to mid-lumbar.  
There was pain primarily with upward motion, and some pain 
with resisted external rotation and abduction.  X-rays showed 
mild to moderate degenerative joint disease of the left 
glenohumeral joint, and the diagnosis was degenerative joint 
disease of the left glenohumeral joint with restricted 
motion.  The veteran was instructed in range of motion and 
stretching exercises to be done regularly.  Pain medication 
was not prescribed as pain was not present daily.  

In a November 2004 written statement by the veteran, he 
stated that he had experienced pain in his left shoulder for 
two years.  He had worked previously as a plumber, but had to 
give up that career because of his shoulder problems.  
Currently, he stated he was working as a painter for the 
county government, painting and patching county-owned 
buildings.  He said that the physical requirements of this 
job were becoming too difficult to handle given his shoulder 
pain.  He took pain pills during the day and at night, had 
difficulty getting in and out of the bathtub, and was unable 
to sleep on his left side due to the left shoulder pain.     

Records from the Atlantic Shore Orthopaedic Associates, LLC, 
show that the veteran participated in physical therapy for 
his left shoulder disorder in April and May 2005.  

The claims file includes letters from different doctors at 
Atlantic Shore Orthopaedic Associates.  The first is dated in 
April 2005 and signed by Dr. D.R.D.  The doctor stated that 
he had treated the veteran many times over the past several 
years.  Currently, the veteran had complaints of chronic 
shoulder pain and inability to move the shoulder normally.  
On physical examination, shoulder motion was moderately 
restricted in all planes and obviously painful.  X-rays 
showed some degenerative arthritic changes of the 
glenohumeral joint and spurring both superiorly and 
inferiorly.  The diagnosis was degenerative arthritis of the 
left shoulder of a post-traumatic nature.  The doctor 
recommended an MRI to assess the rotator cuff and soft 
tissues.  

The claims file includes a June 2005 letter from Dr. B.S.T., 
summarizing the doctor's treatment of the veteran for left 
shoulder pain.  On physical examination, the doctor noted 
tenderness over the rotator cuff, biceps and 
acromioclavicular (AC) joint.  Range of motion was 170 
degrees of forward flexion, 40 degrees of external rotation, 
and internal rotation to the buttock on the left side.  
Rotator cuff strength was 4+ out of 5 with external rotation, 
and supraspinatus strength was 4 out of 5.  An MRI from April 
2005 showed severe glenohumeral and AC joint arthrosis with 
no cartilage left in the shoulder joint.  The rotator cuff 
was intact.  The original MRI report from Atlantic Medical 
Imaging is included in the claims file.  Dr. B.S.T. diagnosed 
severe degenerative joint disease of the glenohumeral and AC 
joints.  Because of the veteran's cartilage loss in the left 
shoulder, the doctor stated a total shoulder arthroplasty may 
become necessary in the future if the pain continues.  In the 
meantime, pain could be relieved with non-steroidal anti-
inflammatories, cortisone injections, glucosamine, chondrotin 
sulfate, and physical therapy.  Finally, the doctor noted the 
veteran's pain was not so severe that he should undergo the 
total shoulder replacement at this time, but that the surgery 
would probably become necessary in the future.  

Records from the Wilmington VAMC from January 2005 to July 
2008 show that the veteran had ongoing complaints of left 
shoulder pain but did not receive treatment or prescription 
medication for the pain, as he was concerned about taking too 
many medications.  He did state that he occasionally took 
Tylenol.  

In July 2008, the veteran was afforded a VA examination.  He 
reported achiness and stiffness in the shoulder, and an 
inability to perform sporting activities or lift his hand 
above shoulder height.  Forward flexion and abduction were 80 
degrees, and internal and external rotation were 60 degrees.  
Range of motion was repeated three times, and there were no 
changes.  Pain began at the end of range of motion.  There 
was no instability of the joint.  There was no additional 
loss of range of motion due to pain, fatigue, weakness or 
incoordination.  The diagnostic impression was a shoulder 
dislocation, status post surgery with arthritis.  

In October 2008, the veteran appeared for a hearing before 
the undersigned Judge, at the RO.  He testified that he was 
at the point of deciding whether or not to undergo a shoulder 
replacement, that he could not lift anything, and had 
difficulty getting in and out of the bathtub.  He stated that 
he takes Tylenol when necessary, but has to be careful about 
the medications he takes because of other medical conditions.  
Specifically, the veteran said he took Tylenol right before 
he went to bed and first thing in the morning, and was unable 
to lay on his left side secondary to shoulder pain.  In terms 
of household activities, the veteran stated that he managed 
to work through the pain.    

In light of the foregoing medical evidence, the Board finds 
that the criteria for an evaluation in excess of 20 percent 
for the veteran's post-operative residuals of left shoulder 
dislocation with arthritis have not been met.  

The veteran is currently assigned a 20 percent evaluation 
under DC 5203, which addresses dislocation and impairment of 
the clavicle or scapula.  The highest evaluation possible 
under DC 5203 is 20 percent.  Thus, the Board has considered 
whether alternate diagnostic codes would allow for a higher 
evaluation.  

There has been no loss, nonunion, or fibrous union of the 
humeral head.  Thus, even if DC 5202 were applied, the 
highest evaluation possible under that code would be 20 
percent for recurrent dislocation at the scapulohumeral 
joint, or malunion of the humeral head with deformity.  

Next, DC 5201, described above, addresses limitation of 
motion of the arm.  The limitation of motion described by the 
veteran in his physical examinations begins at shoulder 
level.  For example, during the July 2008 VA examination, the 
veteran stated he was unable to lift his hand above shoulder 
height.  Further, the range of motion tests conducted since 
the veteran filed his claim for an increased evaluation have 
not indicated that his arm motion is limited to 25 degrees or 
to midway between side and shoulder level.  Thus, DC 5201 is 
not for application.

There is no evidence of ankylosis of the scapulohumeral 
articulation, so DC 5200 does not apply.  Finally, 
compensable limitation of motion has been shown in this case, 
so DC 5003 does not apply.  Even if the Board were to 
consider DC 5003, the highest evaluation possible under that 
code is 20 percent.  Thus, it does not allow for an increased 
evaluation.  

Finally, the Board has also considered whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, supra.  
However, there is no evidence that additional limitation has 
been caused by these factors.  The July 2008 VA examiner 
noted there was no increased loss of motion based on the 
DeLuca factors of pain, fatigue, or incoordination.  Further, 
the range of motion tests indicate there was pain at the end 
of motion, but there is no notation of increased loss of 
motion based on pain.  

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the veteran's post-operative 
residuals of left shoulder dislocation with arthritis.  Where 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable. 

Finally, although the veteran has complained during the 
rating period on appeal that that his shoulder pain makes his 
current job as a painter difficult, the evidence shows that 
he has continued to work in his normal job.  Further, the 
overall evidence does not reflect that the disability in 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, remand for referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of left shoulder dislocation with 
arthritis is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


